    Case 20-42492     Doc 235          Filed 04/15/21 Entered 04/15/21 18:26:40       Desc Main
                                        Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



In re:                                             §   Chapter 11
                                                   §
SPHERATURE INVESTMENTS,                            §   Case No.: 20-42492
LLC, et al.                                        §
                                                   §   Joint Administration Requested
                        Debtors.   1
                                                   §


STIPULATED ORDER EXTENDING (1) THE BAR DATE FOR THE CLAIMANTS TO
       FILE PROOFS OF CLAIM TO JUNE 20, 2021 AND (2) THE RESPONSE AND
               OBJECTION DEADLINE TO CERTAIN PENDING MOTIONS
         This stipulation and order (the “Stipulation”) is entered into by and among the debtors and
debtors-in-possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), the
Official Committee of Unsecured Creditors (the “Committee”), and Melody Yiru (the “Movant”),
an individual with pending litigation against certain of the Debtors (together, the Debtors, the
Committee, and Movant are collectively referred to as the “Parties,” and, each, as a “Party”). The
Parties hereby stipulate and agree as follows:
                                              RECITALS
         WHEREAS under L.R. 3003-1, the last date for general unsecured creditors to file a proof
of claim is 120 days after the Petition Date, or April 20, 2021;
         WHEREAS the Debtors have agreed to extend the Bar Date to June 20, 2021 at 5:00 p.m.,
solely with respect to the filing of Proofs of Claim by Melody Yiru, and other former


1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases
(“Cases”) have listed their identification and EIN numbers as: Spherature Investments LLC
(“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV
Marketplace”) EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255;
WorldVentures Services, LLC (“WV Services”) EIN #2220. The Debtors list their corporate
headquarters in some pleadings, but not others, as 5100 Tennyson Parkway, Plano, TX 75024.

                                                                                          PAGE 1
STIPULATION TO EXTEND BAR BATE AND RESPONSE AND OBJECTION DEADLINES
 Case 20-42492        Doc 235     Filed 04/15/21 Entered 04/15/21 18:26:40         Desc Main
                                   Document     Page 2 of 6



representatives or current representatives of the Debtors (in such capacities, collectively, the
“Claimants”);
       WHEREAS the Movant has filed a Limited Motion to Reopen Orders on Application to
Employ Foley & Lardner LLP [Dkt. No. 150] and Larx Advisors Inc. [Dkt. No. 148], to Compel
Further Disclosures Under Fed. R. Bankr. Proc. 2014, and if Necessary, Amend Findings of Fact
and Conclusions of Law (the “Motion to Compel”) [Docket No. 173] and Motion for Limited Relief
from the Automatic Stay Pursuant to 11 U.S.C. § 362(D) to File Her Motion for Class Certification
in the District Court and to Confirm No Automatic Stay Applies to the Non-Debtor Parties, or in
the Alternative, for an Order Applying Fed. R. Bankr. Proc. 7023, Pursuant to Fed. R. Bankr.
Proc. 9014(C) to Permit the Filing of a Motion for Class Certification in this Court and Related

Relief (the “Motion to Lift Stay”) [Docket No. 189];
       WHEREAS the Movant has agreed to extend the response and objection deadline to the
Motion to Compel and Motion to Lift Stay to April 30, 2021 at 5:00 p.m., solely with respect to
the Debtors and the Committee;
       WHEREAS the Debtors have filed a Motion for Order (I) Authorizing the Debtors to Keep
Certain Information in Schedules of Assets and Liabilities Confidential; (II) Approving Form and
Manner of Notice to Certain Potential Claimants; and (III) Establishing Supplemental Deadline

to File Proofs of Claim for Certain Potential Claimants (the “Alternative Notice Motion”) [Docket
No. 196];
       WHEREAS the Debtors have agreed to extend the response and objection deadline to the
Alternative Notice Motion to April 30, 2021 at 5:00 p.m., solely with respect to the Movant; and
       WHEREAS the Debtors, the Committee, and the Movant, through their counsel, hereby
stipulate to and submit the following Stipulated Order for the Court's approval.
       WHEREAS in the context of determining whether “cause” exists regarding extensions of
time, courts have considered resolution of issues involved, the good faith progress in resolving
issues prior to the deadline, the amount of time elapsed in the case, and the number of previous
requests made. See e.g. In re Express One Int’l, 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996). There


STIPULATION TO EXTEND BAR BATE AND RESPONSE AND OBJECTION DEADLINES
                                                                                        PAGE 2
 Case 20-42492        Doc 235     Filed 04/15/21 Entered 04/15/21 18:26:40             Desc Main
                                   Document     Page 3 of 6



have been no extensions or requests, the parties are discussing other contested matters, and this
case has not been pending a significant time.
       It is hereby ORDERED as follows:
       1.      The Bar Date is hereby extended, solely with respect to the Claimants, to June 20,
2021 (the “Extended Bar Date”).
       2.      Any Proofs of Claim filed by the Claimants before the Extended Bar Date shall be
superseded in all respects by any Proofs of Claim filed subsequent to the Bar Date and on or before
the Extended Bar Date, and shall not prejudice the Claimants in any way.
       3.      The Claimants expressly reserve their rights to timely amend, modify, or
supplement any Proofs of Claim only to the extent any proofs of claim or amendments,

modifications and/or supplements thereto are properly filed on or before (but under no
circumstances later than) the Extended Bar Date, including, without limitation, to amend any dollar
amount stated therein, specifying the dollar amount of any claim that is not stated in a specific
amount therein, specifying the amount of interest, fees, costs, charges or expenses owed to the
Claimants to the extent not set forth therein, or specifying additional interest, fees, costs, charges
or expenses arising prior to the confirmation of any chapter 11 plan.
       4.      The Debtors reserve the right to object, assert any right, assert any claim, or raise

any defense with respect to any claim asserted by the Claimants in the above captioned chapter 11
cases, including that any Proofs of Claim filed by one or more of the Claimants is not timely to the
extent it is not filed by the Extended Bar Date.
       5.      The response and objection deadline to the Movant’s Motion to Compel and Motion
to Lift Stay are hereby extended, solely with respect to the Debtors and the Committee, to April
30, 2021 at 5:00 p.m.
       6.      The response and objection deadline to the Debtors’ Alternative Notice Motion is
hereby extended, solely with respect to the Movant, to April 30, 2021 at 5:00 p.m.
       7.      This Stipulated Order may be executed in multiple counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same instrument.


STIPULATION TO EXTEND BAR BATE AND RESPONSE AND OBJECTION DEADLINES
                                                                                             PAGE 3
 Case 20-42492        Doc 235     Filed 04/15/21 Entered 04/15/21 18:26:40          Desc Main
                                   Document     Page 4 of 6



       8.      This Stipulated Order is without prejudice as to Ms. Yiru and any representatives’
right to seek further extensions of the time period within which they may a Proof of Claim.
       9.      This Stipulated Order will not impact the deadline to file Proofs of Claim to the
extent such deadline is extended by virtue of any other Motion or order of the Court, or based on
any claim that may arise by virtue of rejection, or rejection damages.
       10.     This Stipulated Order is without prejudice to the Debtors’, the Committee’s, and
the Movant’s right to request and/or agree to further extensions of the response and objection
deadlines to the Motion to Compel, Motion to Lift Stay, and/or the Alternative Notice Motion.


Dated: ___________________, 2021



                                       ______________________________________
                                       HONORABLE BRENDA T. RHOADES
                                       CHIEF UNITED STATES BANKRUPTCY JUDGE




STIPULATION TO EXTEND BAR BATE AND RESPONSE AND OBJECTION DEADLINES
                                                                                         PAGE 4
 Case 20-42492        Doc 235     Filed 04/15/21 Entered 04/15/21 18:26:40         Desc Main
                                   Document     Page 5 of 6



       IN WITNESS WHEREOF, this Stipulation has been executed and delivered as of the day

and year first below written.

DATED: April 15, 2021                          /s/ Marcus A. Helt

                                               Marcus A. Helt
                                               Texas Bar No. 24052187
                                               Foley & Lardner LLP
                                               Email: mhelt@foley.com
                                               2021 McKinney Avenue Suite 1600
                                               Dallas, Texas 75201
                                               Telephone No.: 214-999-3000
                                               Fax No.: 214-999-4667

                                               COUNSEL FOR THE DEBTORS AND
                                               DEBTORS IN POSSESSION


DATED: April 15, 2021                          /s/ Michael D. Warner

                                               Michael D. Warner
                                               Texas Bar No. 00792304
                                               Pachulski Stang Ziehl & Jones LLP
                                               Email: mwarner@pszjlaw.com
                                               440 Louisiana Street, Suite 900
                                               Houston, TX 77002
                                               Telephone No.: 713-691-9385

                                               COUNSEL FOR COMMITTEE


DATED: April 15, 2021                          /s/ Blake J. Lindemann
                                               Blake J. Lindemann
                                               California Bar No. 255747
                                               E-mail: blake@lawbl.com
                                               LINDEMANN LAW FIRM, APC
                                               (pro hac vice)
                                               433 N. Camden Drive, 4th Floor
                                               Beverly Hills, CA 90210
                                               Telephone No: 310-279-5269
                                               Facsimile No: 310-300-0267

                                               COUNSEL FOR MELODY YIRU AND THOSE
                                               SIMILARLY SITUATED




STIPULATION TO EXTEND BAR BATE AND RESPONSE AND OBJECTION DEADLINES
                                                                                      PAGE 5
 Case 20-42492        Doc 235     Filed 04/15/21 Entered 04/15/21 18:26:40            Desc Main
                                   Document     Page 6 of 6



                              CERTIFICATE OF CONFERENCE

       I attest that concurrence in this filing has been obtained from all signatories above.



                                               /s/ Blake J. Lindemann
                                               Blake J. Lindemann




                                 CERTIFICATE OF SERVICE

        On April 15, 2021, I electronically submitted the foregoing document with the clerk of the
court of the U.S. Bankruptcy Court, Eastern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I will serve the parties individually or through their
counsel of record, electronically, or by other means authorized by the Court or the Federal Rules
of Civil Procedure.



                                               /s/ Blake J. Lindemann
                                               Blake J. Lindemann




STIPULATION TO EXTEND BAR BATE AND RESPONSE AND OBJECTION DEADLINES
                                                                                           PAGE 6
